McAllister, J. We are of opinion that no sufficient ground has been shown upon the argument to justify us in interfering with the verdict of the jury, as being unsupported by the evidence, or as being against the clear weight and preponderance of the evidence. We are also of opinion that there was no error on the part of the court below in refusing the third and fourth instructions ashed for defendant. The third clearly purported to submit to the jury the construction of the written contract, and to determine as matter of law what would or would not amount to an excuse on the part of the plaintiff, for the non-prod action of the architect’s certificate. It has been too many times decided, that it was error in civil cases to submit questions of law to the jury, to need any citations. The fourth instruction was faulty in assuming that defendant had sustained damage, a fact in dispute on the trial, and besides, the matter, in correct form, had been given to the jury in defendant’s second instruction. The judgment should be affirmed. Affirmed.